Citation Nr: 1033059	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  08-16 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disability, to include depression and anxiety.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a right leg injury.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from October 1955 to September 
1957.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The persuasive evidence does not show that the Veteran's 
acquired psychiatric disability, to include depression, is 
related to active service.

2.  The persuasive evidence does not show that the Veteran's 
current bilateral hearing loss, which manifested first several 
decades after service, is related to active service.

3.  The persuasive evidence shows that the Veteran does not 
experience any current disability due to tinnitus or a right leg 
injury which could be attributed to active service.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disability, to include depression and 
anxiety, was not incurred in active service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304 (2009).

2.  Bilateral hearing loss was not incurred in active service, 
nor may bilateral sensorineural hearing loss be presumed to have 
been incurred during service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.385 
(2009).

3.  Tinnitus was not incurred in active service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304 (2009).

4.  A right leg injury was not incurred in active service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.

In a letter issued in February 2006, VA notified the appellant of 
the information and evidence needed to substantiate and complete 
his claims, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the 
appellant to submit medical evidence relating the claimed 
disabilities to active service and noted other types of evidence 
the Veteran could submit in support of his claims.  The Veteran 
also was informed of when and where to send the evidence.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Additional notice of the five elements of a service-connection 
claim was provided in the May 2008 Statement of the Case (SOC), 
as is now required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  VA cannot satisfy its duty to notify under VCAA 
by referencing various post-decisional communications, such as a 
notification in an SOC.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).   Nevertheless, as will be explained below in 
greater detail, the evidence does not support granting service 
connection for an acquired psychiatric disability, to include 
depression and anxiety, or for bilateral hearing loss, tinnitus, 
and for a right leg injury.  Thus, any failure to provide notice 
regarding the disability rating or the effective date is moot and 
cannot be considered prejudicial to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claimant otherwise has 
had the opportunity to submit additional argument and evidence 
and to participate meaningfully in the adjudication process.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence and affording 
him the opportunity to give testimony before the RO and the 
Board, although he declined to do so.  It appears that all known 
and available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; the 
Veteran has not contended otherwise.  

When he filed his service connection claims in December 2005, the 
Veteran stated that he had been treated by Elizabeth Dale, an 
audiologist, for bilateral hearing loss and tinnitus and by 
Dr. Alden Glidden for a right leg injury.  The RO requested in 
the February 2006 VCAA letter that the Veteran provide separate 
medical records release forms for these private physicians so 
that VA could attempt to obtain his medical treatment records 
from them.  The Veteran did not respond.

The RO also has made repeated attempts to obtain the Veteran's 
service treatment records.  The National Personnel Records Center 
(NPRC) notified VA in July 2006 that the Veteran's service 
treatment records had been destroyed in a fire that occurred 
there in 1973.  In cases where the Veteran's service treatment 
records (or other pertinent records, for that matter) are 
unavailable through no fault of the claimant, there is a 
heightened obligation to assist the claimant in the development 
of his or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
VA also must provide an explanation to the appellant regarding 
VA's inability to obtain his or her service treatment records.  
Dixon v. Derwinski, 3 Vet. App. 261 (1992). The United States 
Court of Appeals for Veterans Claims (Court) also has held that 
VA's efforts to obtain service department records shall continue 
until the records are obtained or unless it is reasonably certain 
that such records do not exist or that further efforts to obtain 
those records would be futile.  Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999); see also McCormick v. Gober, 14 Vet. App. 39 
(2000).  The RO requested in the February 2006 VCAA letter that 
the Veteran provide copies of any of his service treatment 
records that were in his possession and also complete NA 
Form 13055 so that VA might attempt to obtain any available 
service treatment records from the National Archives.  The 
Veteran again did not respond.  The Board observes in this regard 
that the Court has held that "[t]he duty to assist is not always 
a one-way street.  If a Veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

As to any duty to provide an examination and/or seek a medical 
opinion, the Board notes that in the case of a claim for 
disability compensation, the assistance provided to the claimant 
shall include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary to 
make a decision on the claim.  An examination or opinion shall be 
treated as being necessary to make a decision on the claim if the 
evidence of record, taking into consideration all information and 
lay or medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of disability; 
and indicates that the disability or symptoms may be associated 
with the claimant's act of service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

There is no competent evidence, other than the Veteran's 
statements, which indicates that any acquired psychiatric 
disability, to include depression and anxiety, or bilateral 
hearing loss may be associated with service.  There also is no 
persuasive evidence showing that the Veteran experiences any 
current disability due to tinnitus or a right leg injury that 
could be attributed to service.  The evidence of record otherwise 
does not suggest that there is a link between the post-service 
claimed disabilities, now many decades after service, and an 
incurrence in service.  Thus, examinations are not required with 
respect to any of these claims.  In summary, VA has done 
everything reasonably possible to notify and to assist the 
Veteran and no further action is necessary to meet the 
requirements of the VCAA.

The Veteran contends that he incurred an acquired psychiatric 
disability, to include depression and anxiety, bilateral hearing 
loss, tinnitus, and a right leg injury during active service.  He 
specifically contends that he incurred bilateral hearing loss and 
tinnitus as a result of in-service exposure to gunfire from M1's 
and other rifles.  He also contends that he was treated for 
depression and anxiety during active service which he continued 
to experience since his service separation.

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases, including an organic disease of the 
nervous system (to include sensorineural hearing loss), are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Clinically, the threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).   
For compensation purposes, however, impaired hearing is 
considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz (Hz) is 40 decibels (dB) or greater or where the 
auditory thresholds for at least three of these frequencies are 
26 dB or greater or when speech recognition scores are less than 
94 percent.  38 C.F.R. § 3.385.  

If there is no evidence of a chronic condition during service or 
an applicable presumptive period, then a showing of continuity of 
symptomatology after service may serve as an alternative method 
of establishing the second and/or third element of a service 
connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488 (1997).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology; and (3) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  Evidence 
of a chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  Reasonable doubt is one which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.

The Board finds that the preponderance of the evidence is against 
the Veteran's claims of service connection for an acquired 
psychiatric disability, to include depression and anxiety, and 
for bilateral hearing loss.  It is unfortunate that the Veteran's 
service treatment records were lost in the July 1973 fire at the 
NPRC and are not available for review.  The Veteran's post-
service VA outpatient treatment records show that there was a 
provisional diagnosis that he was hard of hearing on outpatient 
treatment in November 2001.  A record review note dated in 
February 2002 indicates that a VA nurse reviewed a recent 
audiology evaluation of the Veteran and noted that he had mild to 
moderate sensorineural hearing loss in high frequencies in the 
right ear and mild to moderately severe sensorineural hearing 
loss in the left ear.  The VA nurse also stated that the Veteran 
did not meet VA's amplification guidelines although he would 
benefit greatly from bilateral amplification.  

On VA outpatient treatment in June 2004, the Veteran complained 
that his wife's grandchildren had been living in his home for 
3 weeks and were driving him nuts.  The diagnoses included 
depressive disorder, not elsewhere classified, due to lots of 
family problems.

In July 2004, he complained of anger issues with his wife's 
grandchildren.  He denied any history of mental health issues 
except for being referred to a psychiatrist while on active 
service after a fight with a sergeant.  He reported that he had 
been married to his first wife for 36 years, had two children 
with her, and she died from lung cancer.  He also reported that 
currently had been married for 2 years to his second wife whom he 
had known for 30 years.  He stated that he had a limited ability 
to talk to his wife and no friends to talk to although he talked 
to his daughter.  Mental status examination of the Veteran showed 
full orientation, appropriate grooming, normal speech, no 
perceptual disturbance, normal thought process, no unusual 
thought content, and no suicidal or homicidal ideation.  The 
Veteran's Global Assessment of Functioning (GAF) score was 60, 
indicating moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  The VA examiner stated that 
no treatment was needed for the Veteran's psychiatric problem and 
the Veteran's wife's daughter and children needed to find a place 
of their own.  The diagnosis was adjustment disorder with 
depression.  

The Board acknowledges that the Veteran has been currently 
diagnosed as having both an acquired psychiatric disability, to 
include depression, and bilateral hearing loss.  The competent 
medical evidence shows that both of these disabilities manifested 
first several decades after active service, however, and are not 
related to active service.  It appears that the Veteran first 
complained of bilateral hearing loss in November 2001, more than 
44 years after his service separation in September 1957.  It also 
appears that the Veteran first complained of an acquired 
psychiatric disability in June 2004, almost 47 years after his 
service separation.  The Board notes that evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  None of the Veteran's post-service VA treating 
physicians have related either of these disabilities to active 
service.  It appears that the VA nurse determined in February 
2002 that the Veteran did not meet VA's guidelines for impaired 
hearing.  See 38 C.F.R. § 3.385.  Although a copy of the 
Veteran's audiogram was not included in his VA outpatient 
treatment records, the VA nurse provided a detailed summary of 
the findings of this audiogram when she reviewed it in February 
2002.  Further, although it is not clear whether the audiologist 
who conducted the Veteran's audiogram (which was reviewed by the 
VA nurse in February 2002) also provided information concerning 
the impact of the Veteran's bilateral hearing loss on his daily 
functioning, the Board finds that the absence of any complaints 
regarding bilateral hearing loss in the Veteran's available VA 
outpatient treatment records suggests that this disability has 
had very little impact on his daily functioning.  See Martinak v. 
Nicholson, 21 Vet. App. 447 (2007).  The VA examiners who treated 
the Veteran for an acquired psychiatric disability in 2004 
attributed it to family problems and determined that no treatment 
was needed for this disability.  No medical reports tended to 
link these disorders to service, as opposed to nonservice-related 
reasons.   

The Board again observes in this regard that, although the 
Veteran identified several private physicians as having treated 
him for an acquired psychiatric disability and for bilateral 
hearing loss since service, he failed to provide separate medical 
records release forms for either of these physicians.  VA cannot 
obtain these records without assistance from the Veteran.  See 
Wood, 1 Vet. App. at 193.  The Veteran also has not identified or 
submitted any competent evidence, to include a medical nexus, 
linking his current acquired psychiatric disability or bilateral 
hearing loss to service.  In summary, the Board finds that 
service connection for an acquired psychiatric disability, to 
include depression, and for bilateral hearing loss is not 
warranted.

The Board also finds that the preponderance of the evidence is 
against the Veteran's claims of service connection for tinnitus 
and for a right leg injury.  Although it again is unfortunate 
that the Veteran's service treatment records were lost in the 
July 1973 fire at the NPRC and are not available for review, 
there is no medical evidence, to include a medical nexus, in the 
Veteran's available post-service VA outpatient treatment records 
showing that he complained of tinnitus or experienced any 
disability due to tinnitus or to a right leg injury which could 
be attributed to active service or any incident of such service.  
The Veteran has identified private examiners whom he alleges 
treated him for both of these disabilities since his service 
separation.  Unfortunately, he failed to respond to VA's request 
for medical records release forms so that these records could be 
obtained.  Further, despite being seen for complaints of 
bilateral hearing loss in 2002, several decades after service 
separation, there are no complaints of ear ringing or other 
indication that the Veteran was diagnosed as having tinnitus at 
any time since service.  

The Board acknowledges that there is a telephone care note dated 
in September 2005 included in the Veteran's VA outpatient 
treatment records which shows that a VA licensed practical nurse 
(LPN) returned a phone call from the Veteran on that date 
regarding a message that he had left stating that he wanted his 
legs checked.  In that phone call, the Veteran reported that his 
legs had been hurting from just below the knees downward but then 
realized that he had not been taking his Ibuprofen as he should.  
After taking an Ibuprofen on the morning of the phone call, his 
legs felt better and were no longer bothering him.  The VA LPN 
suggested that the Veteran take an Ibuprofen every morning with 
breakfast and another at dinner or before he went to bed.  The 
Veteran stated that he would try this for a few days and call 
back if things did not improve.  With this exception, there is no 
other reference in the Veteran's VA outpatient treatment records 
to any leg problems, to include a right leg injury, since 
service.  The Veteran has not identified or submitted any medical 
evidence, to include a medical nexus, showing that he has been 
diagnosed as having either tinnitus or a right leg injury which 
could be attributed to active service.  

A service connection claim must be accompanied by evidence which 
establishes that the claimant currently has a disability.  
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is 
not warranted in the absence of proof of current disability.  
Absent evidence of current disability due to tinnitus or a right 
leg injury which could be attributed to active service, the Board 
finds that service connection for tinnitus and for a right leg 
injury is not warranted.

In reaching the above conclusions, the Board acknowledges 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), in which 
the Federal Circuit determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation but extends to the 
first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a fact issue.  

The Veteran is competent to report what happened to him during 
active service (i.e., that he had significant in-service noise 
exposure, was referred to an in-service psychiatrist, and injured 
his right leg).  He also is competent to report that he 
experienced symptoms of an acquired psychiatric disability since 
service.  The Board finds the Veteran's statements regarding the 
continuity of psychiatric symptomatology since active service to 
be less than credible because there is no indication that he 
sought treatment for acquired psychiatric disabilities until 
several decades after his service separation.  At the time of 
post-service treatment, the Veteran reported family problems, not 
service, as the source of his need for treatment.  See Harvey v. 
Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision 
assigning more probative value to a contemporaneous medical 
record report of cause of a fall than subsequent lay statements 
asserting different etiology).  As such, the Board places higher 
probative value on the statements related to treatment than those 
in the more recent pursuit of benefits.   

The Veteran also has not shown that he has the expertise required 
to diagnose any of his claimed disabilities pertinent to a 
psychiatric disability, right leg injury residuals or hearing 
loss meeting the requirements of 38 C.F.R. § 3.385, however.  Nor 
is the Veteran competent to offer an opinion regarding any causal 
relationship between any of these claimed disabilities and active 
service.  Again, there is no documentation in the Veteran's 
available VA outpatient treatment records of any findings with 
respect to a right leg injury which could be attributed to active 
service.  Nor is there any evidence of a medical nexus between 
the Veteran's current acquired psychiatric disability or 
bilateral hearing loss and active service.  While the Veteran's 
contentions have been considered carefully, these contentions are 
outweighed by the medical evidence of record tending to show no 
nexus between an acquired psychiatric disability or bilateral 
hearing loss and active service and no right leg injury which 
could be attributed to service.

The Board recognizes that tinnitus is a condition under case law, 
where lay observation has been found to be competent as to the 
presence of the disability - that is, tinnitus is capable of lay 
observation.  Charles v. Principi, 16 Vet. App. 370 (2002).  The 
Board does not find continuity of symptomatology since service, 
however.  As previously noted, the medical treatment reports 
pertinent to the Veteran's hearing loss symptoms reflect no 
findings or complaints relative to ear ringing or tinnitus.  This 
is highly probative evidence.  See Harvey v. Brown, 6 Vet. App. 
at 394.  Such absence of medical notation or pertinent complaint 
during the course of treatment for ear problems weighs heavily 
against the claim.  The evidence of record shows that the Veteran 
did not report any symptoms associated with tinnitus until about 
48 years following service, at the time of his claim for 
benefits.  The time lapse between service and any documented 
evidence of treatment can be considered, along with other 
factors, as evidence of whether an injury or disease was incurred 
in service which resulted in any chronic or persistent 
disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).   
In determining whether statements submitted by a Veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, consistency with other evidence, and statements 
made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

Although the Veteran did have some military noise exposure, the 
weight of the evidence is against finding that the Veteran has 
tinnitus that is related to any in-service disease or injury.  
Therefore, the Veteran's claim for service connection for 
tinnitus must be denied.



As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric 
disability, to include depression and anxiety, is denied.

Entitlement to service connection for bilateral hearing loss is 
denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a right leg injury is 
denied.



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


